Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 1 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Case No. ________________

RUTH MARK;

and those similarly situated;

       Plaintiffs,
v.

O.P.E.N. AMERICA, INC., d/b/a OPENWORKS;

       Defendants.


     CLASS AND COLLECTIVE ACTION COMPLAINT AND JURY DEMAND


                            INTRODUCTORY STATEMENT

       1.      O.P.E.N. America, Inc., d/b/a OpenWorks (“OpenWorks”) is a cleaning

company, but it claims not to employ cleaners. Instead, it requires its workers—many of

whom are recent immigrants to the United States—to incorporate into separate LLCs and

enter into franchise agreements under which they purportedly operate as independent

companies.

       2.      OpenWorks’s misclassification of its employees not only allows OpenWorks

to skirt state and federal labor and employment laws. It also allows it to charge its workers

predatory franchise fees and other costs, many of which it finances for its workers,

indenturing them to OpenWorks with extraordinary debt that often exceeds what

OpenWorks’s workers are able to earn through their work.
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 2 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 2 of 23




       3.      The entire scheme is made possible by fraud. OpenWorks recruits it workers

with the false promise that they will own a successful and independent business. It

purposefully inflates the success rates of its franchisees and misrepresents and obscures the

extraordinary costs of working for OpenWorks.

       4.      OpenWorks tells its workers that they are independent businesses, but it

retains for itself sole authority to contract with customers. This includes negotiating rates,

setting the times when cleaning work should be performed, and establishing the scope of

work for its cleaning workers at client facilities. OpenWorks even retains full authority to

contract with its clients for any work performed by OpenWorks cleaners outside of the pre-

negotiated scope of work.

       5.      OpenWorks also assigns workers to customers. While OpenWorks allows its

workers some freedom in selecting among clients, OpenWorks picks and chooses its favorite

workers, giving them the best assignments, while failing to provide meaningful work

opportunities for the vast majority of its cleaning workers.

       6.      Meanwhile, OpenWorks prevents its cleaning workers from performing any

other commercial cleaning work for anyone else during the course of their employment and

for two years after. If OpenWorks cleaning workers want to work in commercial cleaning,

they have no other option but to work for OpenWorks at rates negotiated by OpenWorks,

during hours arranged by OpenWorks and its clients, and to perform the cleaning tasks

OpenWorks has agreed to perform for its clients.



                                                2
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 3 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 3 of 23




       7.      The predatory nature of OpenWorks employment and the absurdity of its

misclassification scheme is illustrated by Plaintiff Ruth Mark’s experience working for the

company. Mark was promised a small business with a sure path to success, but she ended up

being buried by debt and working brutal hours for meager pay.

       8.      In March 2017, Mark sent a text message to her supervisor at OpenWorks

explaining that “since yesterday my heart is troubling,no sleep,no future,nothing seems to be

good. . . .if this continues i don’t know if i can continue with this job because right now I

have serious headache. I may develop heart problems. I asked my self are my slave or

employee.”

       9.      In response, Ms. Mark’s supervisor reminded her that, according to

OpenWorks, she was neither a slave nor an employee, but rather a small business owner:

“Building a business is hard work, and this isn’t just a job, it’s your business.”

                              JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331

(federal question), and supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s

related claims under state law.

       11.     Venue is proper pursuant to 28 U.S.C. § 1391. A substantial part of the events

giving rise to Plaintiff’s claims occurred in this District, where Plaintiff Ruth Mark and many

other OpenWorks employees have performed cleaning work.




                                                3
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 4 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 4 of 23




                                          PLAINTIFF

       12.     Plaintiff Ruth Mark is domiciled in Colorado and was domiciled in Colorado

during her work for OpenWorks.

       13.     Plaintiff has signed a written consent to be named as a Plaintiff in a FLSA

collective action. The signed consent form is attached as Exhibit 1.

                                         DEFENDANT

       14.     Defendant OpenWorks is a large, national cleaning company that cleans

commercial, industrial, and office facilities in several states.

       15.     OpenWorks is an Arizona corporation with its principal place of business in

Arizona.

           PLAINTIFF RUTH MARK’S EMPLOYMENT BY OPENWORKS

       16.     Plaintiff Ruth Mark immigrated to Colorado from East Africa in 2011 in order

to be reunited with her husband, a refugee from South Sudan.

       17.     Mark began working for OpenWorks as a cleaning worker in December 2016.

       18.     While she did not understand much about the purported differences between

being a franchisee and an employee, she knew that the company had promised her that she

would be successful, as they claimed nearly all their other cleaning workers had been.

       19.     Mark was particularly attracted to the idea that OpenWorks would allow her

to achieve the American Dream of economic security—something she had not yet been able

to achieve in the United States.




                                                 4
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 5 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 5 of 23




        20.    In exchange for the opportunity to work for them, OpenWorks required Mark

to pay it an initial start-up fee of $15,200, paid for with an initial down payment of $5,000,

with the remaining $10,200 financed through OpenWorks to be paid over a two-year period.

        21.    This initial start-up fee did not include other costs OpenWorks required Mark

to pay, including a background check fee, expenses during training, uniforms, the costs of

forming an LLC, and other expenses.

        22.    While Mark was reticent to pay so much money for the opportunity to work,

OpenWorks also promised her that she would receive $3,000 per month for her work

cleaning for OpenWorks at its clients’ facilities.

        23.    Relying on OpenWorks’s misrepresentations regarding the success of its

cleaning workers, Mark decided to sign up to be an OpenWorks cleaner.

        24.    During her time working for OpenWorks, Mark cleaned commercial office

buildings and schools for OpenWorks and its clients.

        25.    Mark worked long hours, often more than 40 hours a week, and usually very

late at night, under severe pressure from OpenWorks.

        26.    For all this work, Mark received almost no pay and ended up being buried in

debt.

        27.    In addition to the initial start-up fee, OpenWorks also required Mark to pay,

among other things, an administrative fee of 15% of her revenue, premiums for insurance

provided by OpenWorks, a fee for advertising provided by OpenWorks, and a fee to

“purchase” the opportunity to clean for any clients beyond the initial clients whose facilities

                                                5
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 6 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 6 of 23




Mark had agreed to clean for OpenWork. This fee—sometimes described by OpenWorks as

a “marketing fee”—was triple the monthly billing price purportedly paid by these clients.

       28.    In addition to the initial amount financed by OpenWorks to cover the

remainder of Mark’s start-up fee, OpenWorks also financed for Mark several “marketing

fees.” The costs of financing those fees included interest rates of 12% per year.

       29.    For example, in July 2017, Mark purchased the opportunity to clean for

OpenWorks at Illiff Preschool in Denver. The marketing fee Mark had to pay to clean the

Illiff Preschool was $4,680, paid off with a down payment of $468.00 and 24 consecutive

payments

       30.    Mark paid off her loans to OpenWorks (for the initial payment and

subsequent marketing fees) through monthly deductions off her paychecks.

       31.    Including Mark’s initial down payment to OpenWorks and her down

payments on marketing fees, the monthly deductions, including monthly costs and

installment payments on her loans, reduced her paychecks to substantially below minimum

wage. For example, taking into her initial fees, Mark worked well below minimum wage—

and indeed had to pay for the privilege of working for OpenWorks for the first several

weeks of her work for OpenWorks.

       32.    Mark also worked overtime for Openworks, including during the week of

October 22 through October 29, 2017, when Mark worked for approximately 43 hours.

       33.    Mark ultimately stopped working for OpenWorks in November 2017. When

she left, she owed OpenWorks thousands of dollars on several promissory notes.

                                               6
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 7 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 7 of 23




                           ALLEGATIONS SUPPORTING
                      PLAINTIFF’S WAGE-AND-HOUR CLAIMS

       34.     OpenWorks’s business model depends on the misclassification of cleaning

workers as independent franchisees.

       35.     OpenWorks’s principal function is cleaning and maintaining facilities for

customers, yet OpenWorks purports not to employ cleaners.

       36.     Instead, it misclassifies its workers as independent franchisees.

       37.     OpenWorks substantially controls and supervises the work of its cleaners

through several means, including as follows:

       38.     OpenWorks provides extensive training to its workers on its method of

cleaning. Before beginning work for OpenWorks, each cleaning worker is required to

participate in an approximately 40-hour in-depth training program provided by OpenWorks,

which instructs OpenWorks cleaning workers on OpenWorks standard cleaning practices

and procedures in client facilities.

       39.     For example, OpenWorks required Plaintiff Mark to attend a multi-day

training led by OpenWorks District Manager Ed Smykowski beginning in September 2016.

       40.     OpenWorks does not pay its cleaning workers for this training and did not pay

Plaintiff Mark anything for her required training in September 2016.

       41.     OpenWorks is exclusively responsible for negotiating contracts with potential

clients, including the scope of work OpenWorks will perform for the client, the schedule for

cleaning the clients’ facilities, and the price the client will pay OpenWorks for cleaning and

maintenance work.
                                                7
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 8 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 8 of 23




       42.     Indeed, OpenWorks prohibits clients from discussing with OpenWorks

cleaners contracting matters, including the amount OpenWorks clients pay OpenWorks for

its cleaning services.

       43.     After OpenWorks has negotiated a cleaning contract with a client, it works to

pair OpenWorks cleaning workers with clients. It purports to give OpenWorks cleaning

workers some autonomy in selecting clients, but it does not give workers any autonomy in

negotiating prices with clients.

       44.     If a client later asks OpenWorks to perform work outside of the “scope of

work” it negotiated with the client, OpenWorks negotiates the price of that work—

sometimes referred to as a “tag job”—and requires OpenWorks’s cleaning workers to

perform it.

       45.     Further, and as discussed further below, OpenWorks does not give all its

cleaning workers the same opportunities to clean for OpenWorks’s clients. While some

smaller clients may be presented to the bulk of OpenWorks cleaning workers, bigger clients

that would result in more pay for OpenWorks cleaners are only provided to a handful of

OpenWorks favorite cleaners. In this way, OpenWorks retains control over its workers’

opportunities for profit or loss.

       46.     OpenWorks has admitted to this policy. In a text message he sent to Mark in

March 2017, an OpenWorks supervisor explained that in assigning jobs to OpenWorks

cleaners, OpenWorks has to consider “who we think is the best candidate for a building,

etc., that’s the nature of the business.”

                                              8
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 9 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 9 of 23




        47.   OpenWorks sends an OpenWorks supervisor to conduct periodic site visits

and irregular drop-in visits at client sites to monitor the work of OpenWorks cleaning

workers.

        48.   When OpenWorks supervisors do not approve of the work being performed

by OpenWorks workers, they reprimand the workers and direct them to perform their work

differently or to add additional work.

        49.   OpenWorks has the right to terminate any particular cleaning worker’s work

on any particular cleaning account on several different grounds including, among others, the

client’s dissatisfaction with the work of the OpenWorks cleaning worker and the

OpenWorks cleaning worker not being fluent in English.

        50.   OpenWorks supervisors frequently instruct cleaning workers to perform work

that is outside of the scope of work negotiated by OpenWorks and the client.

        51.   For example, in January 2017, a client whose facilities Mark was then cleaning

left a note for Mark asking her to clean a window that she thought fell outside of her scope

of work. OpenWorks’s District Manager nonetheless asked Mark to clean the window for

the client.

        52.   OpenWorks serves as the intermediary between the clients and OpenWorks

cleaners, and in doing so, requires OpenWorks cleaners to respond to client concerns in a

manner and at times prescribed by OpenWorks.

        53.   For example, on June 7, 2017, another OpenWorks supervisor contacted

Mark to ask her to meet him at a client location in Arvada, Colorado. Mark was not

                                              9
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 10 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 10 of 23




scheduled to visit the client that day and told her supervisor that she would not be able to

meet him there. The supervisor told Mark that he had to meet with her that day or the next

day to discuss an important client issue.

       54.    OpenWorks requires its cleaning workers to wear OpenWorks uniforms while

cleaning for OpenWorks clients.

       55.    OpenWorks provides OpenWorks cleaning workers with a “starting kit” of

supplies and tools. Once OpenWorks cleaning workers have exhausted the materials in the

“starting kit,” OpenWorks requires them to purchase their own tools and supplies, but

requires that any cleaning products they use be “certified” by OpenWorks. If OpenWorks

has not yet certified a product that a cleaning worker wants to use, the worker may seek

certification from OpenWorks, but the cleaning worker must pay OpenWorks for the costs

of certifying the product.

       56.     OpenWorks’s close supervision of its workers is not the product of a few

overzealous supervisors. It too is central to the company’s business model.

       57.     OpenWorks attracts clients by assuring them that OpenWorks cleaning

workers are trained and supervised by OpenWorks. In a video advertisement targeting

potential clients, OpenWorks explains that it maintains high-quality work and low turnover

of cleaning workers because it “train[s], support[s], and motivate[s] only the best.”

       58.    OpenWorks also explains that this training and support are designed to foster

“uniformity” among OpenWorks cleaning workers. In another video, the company explains

that “while [its cleaning sites] benefit from [OpenWorks’s] uniform product and processes,

                                               10
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 11 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 11 of 23




[OpenWorks] is constantly improving, taking best practice, testing them, and implementing

them uniformly so everyone benefits” (emphasis added).

       59.    The relationship between OpenWorks and its cleaning workers is an ongoing,

exclusive, and relatively permanent relationship. OpenWorks forces its cleaning workers to

sign a covenant not to compete that prevents them from working in commercial janitorial

services for anyone besides OpenWorks during the entire course of their employment with

OpenWorks and for a period of 24 months thereafter.

                             ALLEGATIONS SUPPORTING
                             PLAINTIFF’S FRAUD CLAIMS

       60.    OpenWorks is only able to maintain its profitable scheme—which involves

recovering massive fees from its own employees, fees that often far outpace the amounts it

pays its employees—by defrauding its cleaning workers regarding the likelihood they will

succeed as an OpenWorks cleaner.

       61.    In September 2016, when Mark had not yet signed an agreement to work for

OpenWorks, an OpenWorks supervisor told Mark that over 95% of OpenWorks franchises

are open and operating after five years.

       62.    During that same conversation, an OpenWorks supervisor also explained that

“[o]ther companies measure themselves on how many franchises they sell. But at

OpenWorks, we are different because we measure ourselves on how successful our

franchisees become. Our success really depends on your success.”

       63.    OpenWorks knows or should know that this statements highly overstate the

success rate of OpenWorks franchisees. Based solely on the number of closed franchises
                                             11
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 12 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 12 of 23




listed in a franchise disclosure document provided to Plaintiff Mark, nearly half of

OpenWorks’s franchisees close within a five-year period.

       64.      The purpose of this misrepresentation is to convince potential franchisees that

they are making a wise investment that is almost sure to pay off, when in reality, OpenWorks

understands that very few of its cleaning workers succeed.

       65.      Mark relied on misrepresentations regarding the success rate of OpenWorks

franchisees in deciding to pay OpenWorks its start-up fees. Had Mark known the likelihood

that she would fail, she would not have invested in OpenWorks.

                     ALLEGATIONS SUPPORTING
     PLAINTIFF’S CLAIMS REGARDING DISTRIBUTION OF ACCOUNTS

       66.      OpenWorks suggests to its cleaning workers that they are independent

entrepreneurs with equal opportunities to obtain accounts through OpenWorks.

       67.      In fact, OpenWorks cleaning workers rely on OpenWorks to find and assign

them clients.

       68.      OpenWorks suggests that all cleaning workers will have an equal opportunity

to access accounts, but it cherry picks the biggest accounts for its favorite cleaning workers

and gives smaller accounts to less favored workers.

       69.      On several occasions, OpenWorks did not provide Mark with an opportunity

to clean for a client which would have provided Mark with substantially more revenue or

which would be more convenient for her. Instead, OpenWorks decided to assign those

contracts to other OpenWorks cleaning workers or decided to only allow a small set of

workers to compete over those contracts.
                                               12
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 13 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 13 of 23




              29 U.S.C. § 216(B) COLLECTIVE ACTION ALLEGATIONS

       70.       Plaintiff brings her FLSA claim for unpaid wages and overtime (Count I) as a

collective action, pursuant to 29 U.S.C. § 216(b), on behalf of herself and on behalf of all

other similarly situated current and former employees of OpenWorks.

       71.      Pending any modifications necessitated by discovery, Plaintiff preliminarily

defines the “216(b) Class” as follows:

                ALL CURRENT AND FORMER CLEANING WORKERS
                EMPLOYED BY OPENWORKS WHILE BEING
                CLASSIFIED AS FRANCHISEES

       72.      All potential FLSA Class Members are similarly situated because, among other

things, they were all employed by OpenWorks even while being classified by Defendant as

independent franchisees. Considering deductions off their wages they were also all injuried

by OpenWorks policies of:


       a. failing to pay overtime premiums;

       b. failing to compensate employees for all of the time they worked; and

       c. failing to pay class members at least statutory minimum wage on each pay day as

             mandated by the FLSA.

                 RULE 23 WAGE-AND-HOUR CLASS ALLEGATIONS

       73.      Plaintiff asserts Counts II as a Fed R. Civ P. 23 class action on her own behalf

and on behalf of class for which she seeks certification.

       74.      Pending any modifications necessitated by discovery, Plaintiff preliminarily

defines a class (the “Rule 23 Colorado Wage-and-Hour Class”) as follows:

                                               13
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 14 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 14 of 23




              ALL CURRENT AND FORMER CLEANING WORKERS
              EMPLOYED BY OPENWORKS IN COLORADO

       75.    The class is so numerous that joinder of all potential class members is

impracticable. Plaintiff does not know the exact size of the classes because that information

is within the control of Defendant. However, Plaintiff estimates that the Rule 23 Colorado

Wage-and-Hour Class includes approximately 50 people based on statements made by

Defendant and expected turnover during the period OpenWorks has operated in Colorado.

       76.    There are questions of law or fact common to the class that predominate over

any individual issues that might exist. Common questions of law and fact include

Defendant’s misclassification of its cleaning workers as franchisees.

       77.    The class claims asserted by Plaintiff are typical of the claims of all the

potential Class Members because Plaintiff experienced the same or similar harm in the form

of misclassification and deductions off her wages that resulted in her being paid substantially

less than minimum wage.

       78.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because numerous identical lawsuits alleging similar or

identical causes of action would not serve the interests of judicial economy.

       79.    Plaintiff will fairly and adequately protect and represent the interests of the

Class. She was a victim of the same violations of law as the other class members, including

numerous violations of federal and state wage-and-hour laws.

       80.    Plaintiff is represented by counsel experienced in litigation on behalf of low-

wage workers and in wage-and-hour class actions.
                                               14
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 15 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 15 of 23




       81.     The prosecution of separate actions by the individual putative class members

would create a risk of inconsistent or varying adjudications with respect to individual

potential class members that would establish incompatible standards of conduct for

Defendant.

       82.     Plaintiff is unaware of any member of the Class who is interested in presenting

his or her claims in a separate action.

       83.     Plaintiff is unaware of any pending litigation commenced by putative class

members.

       84.     This class action will not be difficult to manage due to the uniformity of

claims among putative class members and the susceptibility of the claims to both class

litigation and the use of representative testimony and representative documentary evidence.

       85.     The contours of the class will be easily defined by reference to Defendant’s

documents regarding OpenWorks’s cleaning workers.

                             RULE 23 NATIONWIDE CLASS

       86.     Plaintiff asserts Counts III-VI as a Fed R. Civ P. 23 class action on her own

behalf and on behalf of classes for which she seeks certification.

       87.     Pending any modifications necessitated by discovery, Plaintiff preliminarily

defines a class (the “Rule 23 Nationwide Class”) as follows:

               ALL CURRENT AND FORMER CLEANING WORKERS
               EMPLOYED BY OPENWORKS

       88.     The class is so numerous that joinder of all potential class members is

impracticable. Plaintiff does not know the exact size of the class because that information is

                                              15
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 16 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 16 of 23




within the control of Defendant. However, Plaintiff estimates that the Rule 23 Nationwide

Class includes over 300 members.

       89.     There are questions of law or fact common to the class that predominate over

any individual issues that might exist. Common questions of law and fact include:

Defendant’s misrepresentations regarding the likely success of OpenWorks franchisees and

Defendant’s practices regarding the distribution of client accounts to OpenWorks cleaning

workers.

       90.     The class claims asserted by Plaintiff are typical of the claims of all the

potential Class Members because OpenWorks communicated the same misrepresentations

to Plaintiff as it did to all other class members. A class action is superior to other available

methods for the fair and efficient adjudication of this controversy because numerous

identical lawsuits alleging similar or identical causes of action would not serve the interests of

judicial economy.

       91.     Plaintiff will fairly and adequately protect and represent the interests of the

class. She was a victim of the same violations of law as the other class members, including

numerous violations of Arizona law.

       92.     Plaintiff are represented by counsel experienced in litigating class actions on

behalf of workers and consumers.

       93.     The prosecution of separate actions by the individual putative class members

would create a risk of inconsistent or varying adjudications with respect to individual



                                                16
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 17 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 17 of 23




potential class members that would establish incompatible standards of conduct for

Defendants.

       94.      Plaintiff is unaware of any members of the putative classes who are interested

in presenting their claims in a separate action.

       95.      Plaintiff is unaware of any pending litigation commenced by putative class

members.

       96.      It is desirable to concentrate this litigation in this forum because some of the

contracts at issue were entered into in this jurisdiction and Plaintiff is domiciled in this

jurisdiction.

       97.      This class action will not be difficult to manage due to the uniformity of

claims among putative class members and the susceptibility of these claims to both class

litigation and the use of representative testimony and representative documentary evidence.

                                   COUNT I:
             BREACH OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                            29 U.S.C. §§ 201 ET SEQ.
                (PLAINTIFF AND THE NATIONWIDE FLSA CLASS)

       98.      Plaintiff incorporate by reference all previous and subsequent paragraphs of

this Complaint.

       99.      Plaintiff bring her FLSA claim as a collective action, pursuant to 29 U.S.C. §

216(b), on behalf of herself and on behalf of all other similarly situated current and former

employees of Defendant.

       100.     Defendant employed Plaintiff.



                                                17
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 18 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 18 of 23




       101.   Defendants is an enterprise with annual revenues in excess of $500,000 during

Plaintiff’s employment, and which had two or more employees that handled goods or

materials that had been moved in or produced for interstate commerce. Defendant was

therefore an enterprise or enterprises engaged in commerce pursuant to 29 U.S.C. §

203(s)(1).

       102.   During her employment, Plaintiff and those similarly situated were also

engaged in commerce pursuant to 29 U.S.C. § 203(b).

       103.   As the employer of Plaintiff and those similarly situated, Defendant was

required to pay the Plaintiff and those similarly situated minimum wage and overtime

pursuant to 29 U.S.C. §§ 206, 207 and failed to do so.

       104.   The failure to pay minimum wage and overtime was willful pursuant to 29

U.S.C. § 255(a) because Defendant knew or showed reckless disregard for the fact Plaintiff

and those similarly situated were non-exempt employees covered by the FLSA and therefore

entitled to minimum wage and overtime.

       105.   Plaintiff and those similarly situated are therefore entitled to the following

pursuant to 29 U.S.C. § 216: unpaid minimum wage and overtime, statutory liquidated

damages, reasonable attorney’s fees, and costs.




                                              18
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 19 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 19 of 23




                              COUNT II:
   VIOLATION OF COLORADO MINIMUM WAGE AND OVERTIME LAW,
          COLO REV. STAT., §§ 8-6-101, ET SEQ., 8-4-101, ET SEQ.
    (PLAINTIFF AND THE RULE 23 WAGE-AND-HOUR CLASS AGAINST
                           DEFENDANT)

       106.    Plaintiff incorporates by reference all previous and subsequent paragraphs of

this Complaint as if fully re-written herein.

       107.    Defendant employed Plaintiff and the Rule 23 Wage-and-Hour Class.

       108.    Defendants failed to pay Plaintiff and the Rule 23 Wage-and-Hour Class

minimum wage and overtime premiums.

       109.    Plaintiff and the Nationwide Class seek recovery of these wages and additional

damages, costs, and attorney’s fees pursuant to Colorado law.

                              COUNT III:
           VIOLATION OF THE ARIZONA CONSUMER FRAUD ACT
                       ARIZ. REV. STAT. § 44-1522
        (PLAINTIFF AND THE NATIONWIDE RULE 23 CLASS AGAINST
                            DEFENDANT)

       110.    Plaintiff incorporates by reference all previous and subsequent paragraphs of

the Complaint.

       111.    By purposefully misrepresenting the success rates of OpenWorks franchisees,

OpenWorks made material misrepresentations regarding the sale of the OpenWorks

franchise with the intent that Mark and other members of the Nationwide Rule 23 Class rely

on those misrepresentations and enter into franchise agreements with OpenWorks.




                                                19
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 20 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 20 of 23




       112.   Plaintiff Mark and other members of the Rule 23 Nationwide Class in fact

relied on OpenWorks’s material misrepresentations regarding the success rates of

OpenWorks franchisees to their detriment, resulting in harm.

       113.   Plaintiff and the Rule 23 Nationwide Class are therefore entitled by statute to

actual, compensatory, and punitive damages.

                            COUNT IV:
                    FRAUD UNDER ARIZONA LAW
       (PLAINTIFF AND THE NATIONWIDE RULE 23 CLASS AGAINST
                           DEFENDANT)

       114.   Plaintiff incorporates by reference all previous and subsequent paragraphs of

the Complaint.

       115.   By purposefully misrepresenting the success rates of OpenWorks franchisees,

OpenWorks made material misrepresentations of fact regarding knowing that they were false

with the intent that Mark and other members of the Nationwide Rule 23 Class rely on those

misrepresentations and enter into franchise agreements with OpenWorks.

       116.   Plaintiff Mark and other members of the Rule 23 Nationwide Class reasonably

and in fact relied on OpenWorks’s material misrepresentations regarding the success rates of

OpenWorks franchisees, believing them to be true, and acted upon those misrepresentations

by investing in OpenWorks, which they would not have had OpenWorks accurately

communicated franchisee success rates.

       117.   Plaintiff Mark and members of the Rule 23 Nationwide Class were thus

injured by Defendant’s misrepresentations.



                                              20
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 21 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 21 of 23




         118.   Plaintiff and the Rule 23 Nationwide Class are therefore entitled to actual,

compensatory, and punitive damages.

                              COUNT V:
          NEGLIGENT MISREPRESENTATION UNDER ARIZONA LAW
         (PLAINTIFF AND THE NATIONWIDE RULE 23 CLASS AGAINST
                             DEFENDANT)

         119.   OpenWorks failed to exercise reasonable care in communicating to Plaintiff

Mark and other members of the Rule 23 Nationwide Class the success rates of OpenWorks

franchisees.

         120.   OpenWorks had a pecuniary interest in Plaintiff Mark’s purchase of an

OpenWorks franchise and in similar purchases made by members of the Rule 23 Nationwide

Class.

         121.   The information supplied by OpenWorks to Plaintiff and other members of

the Rule 23 Nationwide Class regarding the success rates of OpenWorks franchisees was

false.

         122.   Plaintiff and the Rule 23 Nationwide Class are therefore entitled to actual,

compensatory, and punitive damages.

                          COUNT VI:
  BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING UNDER
                         ARIZONA LAW
     (PLAINTIFF AND THE NATIONWIDE RULE 23 CLASS AGAINST
                         DEFENDANT

         123.   Plaintiff incorporates by reference all previous and subsequent paragraphs of

their Complaint.



                                               21
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 22 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 22 of 23




       124.   Because of its contractual relationship with Mark and other members of the

Rule 23 Nationwide Class, Defendant had a duty of good faith and fair dealing respecting its

ongoing dealings with Mark and other OpenWorks franchisees.

       125.   By denying Mark access to desirable accounts, Defendant breached its duty of

good faith and fair dealing, causing Mark harm.

       126.   Plaintiff and the Rule 23 Nationwide Class are therefore entitled to actual,

compensatory, and punitive damages.

                              DEMAND FOR JURY TRIAL

       127.   Plaintiff demands a trial by jury for all issues so triable.

                                  PRAYER FOR RELIEF

       128.   Plaintiff respectfully request an Order from this Court:


                   a. certifying the FLSA opt-in classes and issuing prompt notice to

                       members of the FLSA classes;

                   b. certifying the Rule 23 classes, naming the named Plaintiff class

                       representative, and naming Plaintiff’s counsel class counsel;

                   c. granting judgment in favor of all Plaintiff and against all Defendant;

                   d. awarding Plaintiff and the Rule 23 classes their damages and penalties

                       under state and federal laws;

                   e. awarding Plaintiff and those similarly situated, unpaid minimum

                       wage, unpaid overtime, and liquidated damages pursuant to the FLSA

                       (29 U.S.C. §§ 201 et seq.);

                                                22
Case 1:18-cv-02412-NRN Document 1 Filed 09/20/18 USDC Colorado Page 23 of 23
        Case 2:18-cv-03780-JAT Document 1-3 Filed 11/05/18 Page 23 of 23




                   f. awarding Plaintiff and those similarly situated their costs;

                   g. awarding Plaintiff and those similarly situated their attorney’s fees;

                   h. awarding Plaintiff and members of the classes and sub-classes all

                      appropriate equitable and injunctive relief;

                   i. granting such other relief as this Court deems just and proper;

                   j. injunctive relief prohibiting Defendant from future discriminatory

                      and illegal practices as described herein and requiring Defendant to

                      adopt policies and procedures to eradicate the effects of past

                      discriminatory and illegal practices;

                   k. compensatory damages, including for emotional distress, as allowed

                      by law;

                   l. punitive, exemplary, and liquidated damages as allowed by law;

                   m. awarding Plaintiff and those similarly situated prejudgment and post-

                      judgment interest, when allowable by law.

Respectfully submitted this September 20, 2018.

                                           s/David Seligman                ___
                                           David H. Seligman
                                           Alexander N. Hood
                                           Towards Justice
                                           1410 High St., Suite 300
                                           Denver, CO 80218
                                           Tel.: 720-248-8426
                                           Fax: 303-957-2289
                                           Email: alex@towardsjustice.org
                                                   david@towardsjustice.org
                                                   Attorneys for Plaintiff

                                             23
